DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's amendment/arguments filed on 05/21/21as being acknowledged and entered.  By this amendment claims 1-20 are pending.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 describes a plurality of layers with first, second, and third portions, each portion contacts certain parts of the memory cell (selection gate, memory gate, substrate etc.).  The claim then states that these sections are conformal with each other.  Applicant’s figures do not show this, and instead show a plurality of layers that are conformal with each other that collectively can be broken into three portions that contact the parts of the memory cell as claimed.  The portions are continuous with each other, not conformal.  The claim will be interpreted in light of the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Arigane (US PGPub 2015/0145023) in view of Saito et al. (US PGPub 2012/0299084).
Claim 1:  Arigane [0461-0467] teaches an integrated circuit product, comprising: a semiconductor substrate (900) comprising an upper surface; a conductive selection gate electrode (CG) and a first gate insulation layer (904,905, 906) positioned above the semiconductor substrate, a conductive memory gate electrode (MG) positioned above the semiconductor substrate and adjacent the conductive selection gate electrode (CG), the conductive memory gate electrode comprising a bottom surface and first and second opposing sidewall surfaces; and a plurality of layers of insulating material (ONO) a first portion of the plurality of layers of insulating material being positioned between 
Claim 2:  Arigane teaches (Fig. 105) the plurality of layers of insulating material comprises first (909), second (910) and third (911) layers of insulating material, wherein the first layer (909) of insulating material is positioned on and in contact with the first gate insulation layer and on and in contact with the upper surface of the semiconductor substrate, the second layer (910) of insulating material is positioned on and in contact with the first layer of insulating material, the third layer (911) of insulating material is 
Claim 3:  Arigane [0463]/ Saito [0091-0095] teach the plurality of layers of insulating material comprises a tunneling oxide layer, a charge storage layer and an insulating oxide layer, the charge storage layer comprising silicon nitride.  
Claim 4:  Saito teaches (Fig. 2) the first layer of insulating material comprises silicon dioxide, the second layer of insulating material comprises silicon nitride, the third layer of insulating material comprises silicon dioxide and the conductive memory gate electrode comprises a metal or polysilicon [0095, 0108].  
Claim 5:  Saito teaches (Fig. 2) the conductive selection gate electrode has a gate length that extends in a gate length direction, and wherein, in a cross-sectional view taken through the plurality of layers of insulating material and the conductive memory gate electrode in a direction corresponding to the gate length direction, each of the plurality of layers of insulating material have a generally U-shaped configuration.  
Claim 6:  Saito teaches (Fig. 2) in a cross-sectional view taken through the first gate insulation layer in a direction corresponding to the gate length direction, the first gate insulation layer has a generally U-shaped configuration.  
Claim 7:  Saito teaches (Fig. 2) the first and second opposing sidewalls are substantially vertically oriented relative to the upper surface of the semiconductor substrate.  

Claim 9:  Saito teaches (Fig. 2) the first portion of the plurality of layers (5a) of insulating material is positioned on and in contact with the first gate insulation layer (13a).  
Claim 10:  Saito teaches (Fig. 20-21) a transistor formed in a logic region (1B), the transistor comprising a gate insulation layer (3) and a conductive gate electrode (4a, b), wherein the gate insulation layer of the transistor and the first gate insulation layer comprise a same first material and wherein the conductive gate electrode (4a, 4b) of the transistor and the conductive selection gate electrode (CG) comprise a same second material (4a, 4b).  
Claim 11:  Saito teaches (Fig. 2) the conductive selection gate electrode and the first gate insulation layer define a first gate structure that comprises opposing lateral sidewalls, wherein the product further comprises a first inner sidewall spacer (14b) and a second outer sidewall spacer (SW2) positioned on the first inner sidewall spacer, wherein, considered collectively, the first inner sidewall spacer and the second outer sidewall spacer are positioned adjacent only one of the opposing lateral sidewalls of the first gate structure.  
Claim 12:  Saito teaches (Fig. 2) the first inner sidewall spacer has a first width at its base and the second outer sidewall spacer has a second width at its base, wherein the second width is greater than the first width.  

Claim 15:  Arigane [0461-0467] teaches an integrated circuit product, comprising: a semiconductor substrate (900) comprising an upper surface; a conductive selection gate electrode (CG) and a first gate insulation layer (904, 905, 906) positioned above the semiconductor substrate, a conductive memory gate electrode (MG) positioned above the semiconductor substrate and adjacent the conductive selection gate electrode, the conductive memory gate electrode comprising a bottom surface and first and second opposing sidewall surfaces; Page 26 of 29KMLT3472162.293600a first layer of insulating material (909) positioned on and in contact with the first gate insulation layer and on and in contact with the upper surface of the semiconductor substrate; a second layer (910) of insulating material positioned on and in contact with the first layer of insulating material; and a third layer (911) of insulating material, wherein an outer surface of the third layer of insulating material is positioned on and in contact with the second layer of insulating material and an inner surface of the third layer of insulating material is positioned on and in contact with the first opposing sidewall surface, the bottom surface and the second opposing sidewall surface of the conductive memory gate electrode, wherein the second layer is in conformal contact with an entirety of the third layer and the second layer is in conformal contact with an entirety of the first layer.  Arigane does not teach the first gate insulation layer being positioned adjacent the conductive selection gate electrode.   Saito teaches the first gate insulation layer including a layer being positioned on the conductive selection gate electrode to improve the breakdown voltage between the control and memory gates [0141] (Fig. 2). Therefore it would have been 
Claim 16:  Saito teaches (Fig. 2) the third layer of insulating material is a tunneling oxide layer that comprises silicon dioxide, the second layer of insulating material is a charge storage layer that comprises silicon nitride and the third layer of insulating material is an insulating oxide layer that comprises silicon dioxide [0091-0095].
Claim 17:  Saito teaches (Fig. 2) a portion of the first gate insulation layer is positioned between the conductive selection gate electrode and the first layer of insulating material for substantially an entire vertical height of the conductive selection gate electrode.  
Claim 18:  Saito teaches (Fig. 20-21) a transistor formed in a logic region (1B), the transistor comprising a gate insulation layer and a conductive gate electrode, wherein the gate insulation layer of the transistor and the first gate insulation Page 27 of 29KMLT3472162.293600 layer comprise a same first material and wherein the conductive gate electrode of the transistor and the conductive selection gate electrode comprise a same second material (4a, 4b).  
Claim 19:  Saito teaches (Fig. 2) the conductive selection gate electrode and the first gate insulation layer define a first gate structure that comprises opposing lateral sidewalls, wherein the product further comprises a first inner sidewall spacer (14b) and a second outer sidewall spacer (SW2) positioned on the first inner sidewall spacer, 
Claim 20:  Saito teaches (Fig. 2) the first inner sidewall spacer has a first width at its base and the second outer sidewall spacer has a second width at its base, wherein the second width is greater than the first width.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Arigane (US PGPub 2015/0145023) in view of Saito et al. (US PGPub 2012/0299084), as applied to claim 11 above, and further in view of Tadayoni et al. (US PGPub 2014/0091382)
Regarding claim 14 as described above, Arigane and Saito substantially read on the invention as claimed, except Arigane and Saito do not teach first and second regions of epitaxial semiconductor material, the second region of epitaxial semiconductor material being positioned adjacent the conductive memory gate electrode, wherein at least a portion of the first region of epitaxial semiconductor material is partially positioned under the second sidewall spacer and wherein a vertical thickness of the first region of epitaxial semiconductor material is greater than a vertical thickness of the second region of epitaxial semiconductor material to increase carrier mobility in the channel, improving transistor speed.  Tadayoni teaches first (40) and second (46) regions of epitaxial semiconductor material, the second region of epitaxial semiconductor material being positioned adjacent the conductive memory gate electrode (62), wherein at least a portion of the first region of epitaxial semiconductor .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH KATE SALERNO whose telephone number is (571)270-1266.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 5712721705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/SARAH K SALERNO/Examiner, Art Unit 2814